Citation Nr: 1414416	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-06 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision rendered by the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In October 2011, the Veteran testified during a hearing before the undersigned at the RO.  A transcript of the hearing is of record.  

In December 2013, the Board remanded this matter to the RO in order to provide the Veteran an audiologic examination.  An examination was conducted in January 2014 and there has been substantial compliance with the Board's remand directives.    Hence, the matter is again before the Board for review.  

In considering this matter, the Board has not only reviewed the Veteran's physical claims file but also his electronic files on the "Virtual VA" and "VBMS" systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  On VA audiological testing in May 2010 the Veteran's hearing acuity was Level I in each ear.

2.  On VA audiological testing in January 2013, the Veteran's hearing acuity was Level I in the right ear and Level II in the left ear.  






CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4 4.85, 4.86, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

The Veteran's service-connected bilateral hearing loss has been evaluated as non-compensable throughout the appeal period under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2013).  

In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the Ratings Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85. 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2012). Each ear is to be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(b).  

During the hearing before the undersigned the Veteran reported that he could not hear high pitched noises.  He also described difficulty distinguishing voices when multiple people were talking at once.  He stated that he was employed and owned a dry cleaning business and used hearing aids to help with understanding speech.  

His representative, in a February 2014 Informal Hearing Presentation, contended that additional remand is warranted in this matter so the RO can consider "exceptional case consideration."  

The Board has carefully considered the Veteran's contentions but finds that a compensable rating for service-connected bilateral hearing loss is not warranted.  Here, in addition to the Veteran's testimony, the most probative evidence comes from VA audiologic examinations conducted in May 2010 and January 2014.  

During the May 2010 examination, pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
48.75
15
30
50
100
LEFT
50
20
25
60
95

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 92 percent in the left ear.  The examiner documented the Veteran's diagnosis as bilateral sensorineural hearing loss with no medical follow-up required.  
Applying the results from the March 2010 VA examination, the hearing impairment is Level I in the right ear and Level I in the left ear.  See 38 C.F.R. § 4.85. This results in a noncompensable evaluation under Table VII.  See id.  

VA outpatient treatment records are of record, but they do not include audiometric findings or otherwise describe the effects of the hearing loss disability on the Veteran's occupational and social functioning.  

During the January 2014 VA audiologic examination, the Veteran described difficulty hearing high pitched sounds, particularly emanating from certain dry cleaning equipment, but stated that he was able to compensate for the deficiency by relying on his other senses.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
54
20
30
60
105
LEFT
59
20
35
80
100

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  Applying the results from the January 2014 VA examination, the hearing impairment is Level I in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85.  This results in a noncompensable evaluation under Table VII.  See id.  

The Board understands the complex nature of these testing results.  In this regard, it is important for the Veteran to understand that while he may, in fact, have some problems with his hearing (this is not in dispute), multiple evaluations of his hearing have provided significant evidence against a finding that these problems meet the standards of a compensable evaluation.  Simply stated, while the Veteran may not have the hearing he once had, he has a level of hearing that is noncompensable. 

In addition, the Board has considered the representative's contention that the disability is an "exceptional case."  As noted, 38 C.F.R. § 4.86 does permit for an alternative method of rating hearing loss; here, however, the audiometric findings do not show an "exceptional pattern of hearing impairment" as that term is defined.  

The probative VA audiological examination reports of record show that for the entire increased rating period on appeal, the Veteran has, at worst, Level II hearing acuity in the left ear, decreased hearing, difficulty understanding, and tinnitus.  The level of hearing loss disability, as reflected by audiometric test scores and speech recognition scores, does not establish entitlement to an increased compensable evaluation for bilateral hearing loss for any period.  See Lendenmann, 3 Vet. App. at 349. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by the Court.  See Schafrath, 1 Vet. App. at 594. However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a compensable evaluation for the service-connected bilateral hearing loss for any period.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered the Veteran's representative's contention that his disability picture is so unique as to warrant a remand for a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating.  In this regard, the Board notes that, in accordance with judicial precedent, it is necessary for VA examiners to consider the impact of hearing loss on functional impairment and the activities of daily living when evaluating a Veteran.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The schedular requirements for a higher evaluation for hearing loss still rely on a mechanical application of the rating schedule; however, should the impact of hearing loss have a significant impact on daily functioning (e.g. impact employment, ability to care for oneself, etc.), it is proper to consider these factors on an extraschedular basis.  Generally speaking, an extraschedular rating should be considered when the manifestations of a service-connected disability are so unique as to be outside the norm of what is contemplated in the established rating criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The impact of the service-connected hearing loss on the Veteran's functioning/daily activities was fully considered in the examinations cited above.  Indeed, the January 2014 VA examiner noted that there was difficulty in conversation and hearing high pitched sounds associated with the hearing loss disability.  It appears, however, that the Veteran is able to adequately compensate for his hearing loss disability at work and it is no so unusual as to impact his occupational functioning.  Thus, at this time, there is thus nothing of record suggesting that the hearing loss disability markedly interferes with the Veteran's occupational functioning (or, conversely, his ability to gain and maintain employment - a key issue regarding extraschedular consideration).  Thus, the VA examiner complied with the duty to consider the impact of activities of daily living, and the Board notes that this evidence, as well as other clinical records, does not suggest a disability picture so unique as to warrant a referral for extraschedular consideration.  See Martinak at 455-56; Thun at 111.   

The Veteran's disability appears to be controlled with hearing amplification (which must be considered), and while he has difficulty hearing voices and high pitched sounds, such difficulties are fully considered in the regulatory-established schedular criteria, so while the Veteran may have hearing-related symptoms, at this time, they do not meet the criteria for a compensable evaluation.  

As this is the case, the claim for an increase rating to a compensable level will be denied at this time. The Board notes that the Veteran has, in the course of his appeal, manifested a decrease in hearing acuity since filing his claim (i.e. the 2014 audiogram demonstrates a more severe disability picture than what was demonstrated in 2010).  While this has not, as of yet, risen to a compensable level, the Veteran is encouraged to continue consultations with VA audiology providers and, should his hearing acuity continue to worsen, to file a new claim for an increase at that time.  At present, however, a compensable disability evaluation cannot be granted.  


Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

This claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in February 2011, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.  

It is pertinent to note that the Veteran is represented by The American Legion, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher disability evaluation for hearing loss.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes relevant post-service pertinent medical records that address complaints of decreased hearing acuity.  Furthermore, the Veteran has been afforded two comprehensive VA audiology examinations which addressed his complaints.  There is no indication of any additional relevant evidence that has not been obtained, and as the hearing examinations utilize the approved regulatory testing criteria, they are adequate for rating purposes.  There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Finally, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was asked questions concerning the severity of his service-connected hearing loss disability and asked to submit any relevant evidence pertinent to the claim.  Neither the Veteran nor his representative have asserted the Board hearing was defective in any manner or that he has been prejudiced in any way by the conduct of that hearing.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.   



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


